DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities:  
Claim 1: 
	Lines 11-12 recites “combining the local string dependent embedding the global string dependent embedding”, which should be rewritten as “combining the local string-dependent embedding and the global string-dependent embedding”.

Claims 11 and 20 contain similar issues as pointed out in claim 1 above.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rangarajan Sridhar et al. (Rangarajan Sridhar), US Patent Application Publication No. US 2022/0093088A1, and further in view of West et al. (West), US Patent Application Publication No. US 2021/0279577A1.

As to independent claim 1, Rangarajan Sridhar discloses a system comprising 
processing circuitry (paragraphs [0006],[0042]: a device includes one or more processor/processing circuitry);
a memory coupled to the processing circuitry, the memory including a program stored thereon that, when executed by the processing circuitry, cause the processing circuitry to perform operations comprising (paragraph [0006]: the device includes a memory and one or more programs are stored in the memory and configured to be executed by the one or more processor, the one or more programs including instructions for performing operations/actions):
		converting a string of words to a series of tokens (paragraph [0210]: process a text string to produce multiple candidate text representations, and each candidate text representation is a sequence of words or tokens; Also see an example of an input sentence is tokenized/encoded in an n-gram);
		generating a local string-dependent embedding of each token of the series of tokens (paragraph [0267]: the word contextualizer may implement a first natural language model, e.g., a word or token embedding model; paragraphs [0268]-[0269]: word contextualizer receives the n-gram encoding sentence, and the first language model may be employed to embed each token included in the n-gram in one or more token or word embedding (local string-dependent embedding of each token; paragraph [0270]: word embbeder 816 generates a first token vector E1 (local string-dependent embedding));
		generating a global string-dependent embedding of each token of the series of tokens (paragraph [0267]: outputs of the first language model (token vector) are provided to sentence embedder , which may implement a second natural language model (sentence embedder model ) to generate sentence vector (global string-dependent embedding);
		combining the local string-dependent embedding and the global string-dependent embedding to generate an n-gram induced embedding of each token of the series of tokens (paragraphs [0271][0272]: a linear combination of the three token vectors for each token may be taken to generate a fourth token vector for each of the tokens in the input sentence; the sentence embedder implement a second language model that receives as input a token vector for each token included in the sentence, and sentence embedder may additionally receive the n-gram encoding sentence as input and generate the final sentence vector (local string-dependent embedding and global string-dependent embedding);
	Rangarajan Sridhar, however, does not disclose obtaining a masked language model (MLM) previously trained to generate a masked word prediction; and executing the MLM based on the n-gram induced embedding of each token to generate the masked word prediction.
	In the same field of endeavor, West discloses transformer, encoder-decoder, attention-based neural net, LSTM based recurrent neural network (RNN), a convolutional neural net (CNN) or other machine learning model may provide prediction functionality, and a common component of these models is that the models create vectors n-gram that represent pieces or groups of the input/training data, and those vectors may be passed into the layers of the models such as masked language modeling for word prediction (paragraph [0040]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Rangarajan Sridhar to include obtaining a masked language model (MLM) previously trained to generate a masked word prediction; and executing the MLM based on the n-gram induced embedding of each token to generate the masked word prediction, as taught by West for the purpose of predicting masked words.


As to dependent claim 2, Rangarajan Sridhar discloses wherein generating the local string-dependent embedding of each token includes generating an n-gram of a window of tokens of the series of tokens (paragraphs [0268], [0269]).

As to dependent claim 3, Rangarajan Sridhar discloses wherein generating the local-string dependent embedding of each window of tokens includes using a deep neural network (DNN) (paragraph [0210]).

As to dependent claim 4, Rangarajan Sridhar discloses wherein generating the global string-dependent embedding each token includes using a neural network (NN) transformer (paragraph [0210]).

As to dependent claim 5, Rangarajan Sridhar discloses generating a relative position embedding of each token, the relative position embedding including a vector of values indicating an influence of every token on every other token (paragraphs [0257], [0262]).

As to dependent claim 6, Rangarajan Sridhar discloses determining a mathematical combination of two or more of (i) a content-to-position dependent embedding, (ii) a position-to-content dependent embedding, or (iii) a content-to-content dependent embedding and implement the MLM based on the mathematical combination (paragraph [0210]).

As to dependent claim 7, Rangarajan Sridhar discloses determining a mathematical combination of (i) a content-to-position dependent embedding, (ii) a position-to-content dependent embedding, and (iii) a content-to-content dependent embedding and implement the MLM based on the mathematical combination (paragraph [0210]).

As to dependent claim 8, Rangarajan Sridhar discloses wherein (i) the content-to-position dependent embedding and the position-to-content dependent embedding are determined based on both the relative position embedding and the n-gram induced embedding of each token, and (ii) the content-to-content dependent embedding is determined based on the n-gram induced embedding of each token (paragraph [0210]).

As to dependent claim 10, Rangarajan Sridhar does not disclose but West discloses providing the masked word prediction to an application (West, paragraph [0040]).

Claims 11-18 and 19 are method and medium claims, respectively.  Claims 11-18 contain similar limitations of claims 1-8, respectively and claim 19 contains similar limitations of claim 1.  Therefore, claims 11-19 are rejected under the same rationale.

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU T NGUYEN/Primary Examiner, Art Unit 2177